NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                  RODNEY F KRENZ, Petitioner/Appellee,

                                        v.

                 TRACY NEUMAN, Respondent/Appellant.


                           No. 1 CA-CV 16-0657 FC
                                FILED 12-26-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC2013-091249
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

McWhorter Law Firm, PLLC, Mesa
By Heath H. McWhorter
Counsel for Petitioner/Appellee

Tracy Neuman, Mesa
Respondent/Appellant
                           KRENZ v. NEUMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


J O H N S E N, Judge:

¶1           Tracy Neuman ("Mother") challenges the superior court's
rulings regarding legal decision-making authority, parenting time, child
support and spousal maintenance. For the reasons discussed below, we
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Rodney F. Krenz ("Father") petitioned for dissolution of the
parties' marriage in 2013. The parties had one minor child at the time.
Following trial, the superior court dissolved the marriage but did not divide
the parties' property and debt because Father had filed for Chapter 13
bankruptcy protection. The court did, however, adopt the parties' legal
decision-making authority and parenting-time agreement and ordered that
neither party would pay child support. The parties later agreed to a
division of certain assets and to sell the marital home under Arizona Rule
of Family Law Procedure 69.

¶3            After the bankruptcy court lifted the stay, Father petitioned
for distribution of community property, then filed a second petition to
modify legal decision-making, parenting time and child support, alleging
that Mother had threatened to commit suicide in front of the child. Father
also contended Mother had reneged on the parties' agreement to sell the
marital home. Mother separately petitioned for "an immediate hearing to
determine what is best for the safety and well being" of the child and asked
the court to award her the marital home.

¶4            After an evidentiary hearing, the superior court awarded
Father sole legal decision-making authority and granted Mother supervised
parenting time for two hours each week. The court ordered Mother to pay
$470 in monthly child support and denied Mother's request for $1,470 in
monthly spousal maintenance. The court also divided the community
property and ordered the parties to sell the marital home. It further
awarded the parties' business to Father and granted Mother an equalization



                                     2
                           KRENZ v. NEUMAN
                           Decision of the Court

payment of $3,000, based on its finding that the business was worth $6,000.
The court found both parties had "removed a great deal of property from
the marital residence" and awarded Mother all the remaining items, which
it found were mostly of "little to no value." The court also denied Father's
request for attorney's fees.

¶5            Mother moved for reconsideration, citing Arizona Rules of
Family Law Procedure 83(A) and 85(C), which the court denied. She then
timely appealed the court's rulings regarding legal decision-making,
parenting time, child support, spousal maintenance and division of
property. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes ("A.R.S.") section 12-
2101(A)(1) (2017).1

                               DISCUSSION

A.     Legal Decision-Making Authority and Parenting Time.

¶6            Although Mother challenges the superior court's decision-
making authority and parenting-time rulings, the parties' child turned 18
in June 2017, mooting those rulings on appeal. See Hall v. World Sav. & Loan
Ass'n, 189 Ariz. 495, 504 (App. 1997) (case becomes moot if, "as a result of a
change of circumstances before the appellate decision, action by the
reviewing court would have no effect on the parties").

B.     Child Support.

¶7              Mother next contends the income figures the superior court
used in calculating child support were incorrect and that Father
misrepresented his income at trial. We review a child support award for an
abuse of discretion. Sherman v. Sherman, 241 Ariz. 110, 112, ¶ 9 (App. 2016).
We will accept the court's factual findings unless they are clearly erroneous.
Id. at 113, ¶ 9.

¶8            The court found Father's monthly income to be $2,300 and
Mother's monthly income to be $2,513.33. These figures are consistent with
the parties' most recent affidavits of financial information. Mother
presented evidence suggesting Father had taken several vacations in the
previous year, but Father testified the trips were "very, very modest."
Father also testified that his girlfriend helped him meet his monthly
financial needs. The court had discretion to accept Father's testimony on

1     Absent material revision since the relevant date, we cite a statute's
most current version.


                                      3
                           KRENZ v. NEUMAN
                           Decision of the Court

these issues. See Vincent v. Nelson, 238 Ariz. 150, 155, ¶ 18 (App. 2015). We
therefore conclude the court did not abuse its discretion in fashioning a
child support award.

C.     Spousal Maintenance.

¶9          Mother next challenges the court's denial of her request for
spousal maintenance. Under A.R.S. § 25-319(A) (2017), the court may
award spousal maintenance if the spouse seeking maintenance:

       1. lacks sufficient property, including property apportioned
       to the spouse, to provide for that spouse's reasonable needs[;]

       2. is unable to be self-sufficient through appropriate
       employment or is the custodian of a child whose age or
       condition is such that the custodian should not be required to
       seek employment outside the home or lacks earning ability in
       the labor market adequate to be self-sufficient[;]

       3. contributed to the educational opportunities of the other
       spouse[; or]

       4. had a marriage of long duration and is of an age that may
       preclude the possibility of gaining employment adequate to
       be self-sufficient.

We will not overturn the superior court's spousal maintenance ruling
absent an abuse of discretion. Dopadre v. Dopadre, 156 Ariz. 30, 32 (App.
1988).

¶10            The court found Mother did not qualify for spousal
maintenance because (1) she received multiple rental properties in the
decree, (2) she admitted to earning at least $30,000 per year, and (3) she had
been self-sufficient since entry of the decree in 2014. Mother cites no
evidence refuting any of these findings; she instead argues she should
receive spousal maintenance because she loaned Father $100,000 in 2007 to
purchase the parties' business. At trial, the parties disputed whether this
transaction was a loan or an investment. Nonetheless, it is irrelevant to the
analysis of spousal maintenance under the law. See Thomas v. Thomas, 142
Ariz. 386, 393 (App. 1984) (first step of the spousal maintenance analysis is
"determin[ing] from the record whether the spouse awarded maintenance
meets the statutory requirements" of § 25-319(A)). The superior court
therefore did not err in denying Mother's request for spousal maintenance.



                                      4
                           KRENZ v. NEUMAN
                           Decision of the Court

D.    Division of Community Property.

¶11          Mother also raises several challenges to the court's division of
community property. We review the division of property for an abuse of
discretion except for the court's characterizations of property, which we
review de novo. Helland v. Helland, 236 Ariz. 197, 199, ¶ 8 (App. 2014).

¶12           Mother first contends the court abused its discretion by
ordering the parties to sell the marital home, asserting Father schemed to
force her into selling it. Mother overlooks that the parties entered into an
agreement under Rule 69 to sell the home. Indeed, she acknowledged the
agreement but said she later changed her mind. We will not overturn an
order Mother consented to because she later had a change of heart. In re
Marriage of Thorn, 235 Ariz. 216, 224, ¶ 35 (App. 2014) ("Having successfully
persuaded the court to follow this approach, [the party] cannot now argue
it was erroneous."); Duwyenie v. Moran, 220 Ariz. 501, 506, ¶ 16 (App. 2009).

¶13          Mother next contends the court should have awarded her all
the equity in the marital home as well as several personal items she
contends Father misappropriated. She cites no evidence in the record that
would support such an award. The court did not abuse its discretion in
ordering that the sale proceeds be applied first to any mortgages, then to
reimburse Father for half of the home maintenance expenses he incurred,
with any remainder to be distributed equally to the parties.

¶14          Mother also contends the $3,000 equalization payment she
received for the family business was inadequate. The court based this
payment on a court-appointed expert's determination that the business was
worth $6,000. Although Mother disagreed with the expert's conclusions,
she offered no competent evidence to challenge them.

E.    Alleged Bias.

¶15           Finally, Mother contends many of the superior court's rulings
are the result of bias and prejudice. Adverse rulings alone do not
demonstrate bias; Mother must demonstrate an extrajudicial source of bias
or deep-seated favoritism. Stagecoach Trails MHC, L.L.C. v. City of Benson,
232 Ariz. 562, 568, ¶ 21 (App. 2013). Mother presents no such evidence.

F.    Attorney's Fees on Appeal.

¶16          Father requests attorney's fees pursuant to A.R.S. § 25-324(A)
(2017), under which we must consider the parties' financial resources and
the reasonableness of their positions throughout the proceedings. Keefer v.


                                     5
                          KRENZ v. NEUMAN
                          Decision of the Court

Keefer, 225 Ariz. 437, 441, ¶ 16 (App. 2010). The financial evidence in the
record does not suggest a significant financial disparity. Father contends
Mother's positions are unreasonable, but Mother argued the same positions
in the superior court, and the court found them not unreasonable. On this
record, we decline to award fees.

                             CONCLUSION

¶17           We affirm the superior court's rulings and will award Father
his costs incurred in this appeal upon his compliance with Arizona Rule of
Civil Appellate Procedure 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       6